COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00338-CV


In re PrairieSmarts LLC and Casey        §    Original Proceeding
Rockwell
                                         §    From the 48th District Court

                                         §    of Tarrant County (48-266102-13)

                                         §    January 23, 2014

                                         §    Opinion by Justice Walker

                                         §    Concurrence by Justice Meier


                                  JUDGMENT

      This court has considered the petition for writ of mandamus filed by

Relators PrairieSmarts LLC and Casey Rockwell.            We conditionally grant

Relators’ petition.   Writ will issue only if Respondent fails to vacate his

September 18, 2013 order authorizing the presuit depositions of Rockwell and

PrairieSmarts and compelling the production of documents.

      It is ordered that real party in interest TD Ameritrade, Inc. pay all costs of

this proceeding, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Sue Walker _________________
                                        Justice Sue Walker